BARD, District Judge.
Oscar Jacobson and Anna Jacobson, his wife, and Harry Towne are joined as plaintiffs in this case, which arises out of a collision between an automobile driven by Oscar Jacobson and the defendant’s automobile. Anna Jacobson, the wife, and Harry Towne were passengers in the automobile operated by Oscar Jacobson at the time of the collision.
The defendant has moved to sever the cause of action of Oscar Jacobson from that of Anna Jacobson and Harry Towne, so that Oscar Jacobson may be joined as an additional defendant to the actions of Anna Jacobson and Harry Towne. The defendant contends that Oscar Jacobson was either solely responsible or jointly responsible for the accident, and, in the latter event, she wishes to protect her right to contribution from Oscar Jacobson by joining him as an additional defendant.
I am of the opinion that the defendant’s contention must be sustained and that her motion for severance must be granted. See opinion by President Judge Keller in Fisher v. Diehl, 156 Pa.Super. 476, 40 A.2d 912, and cases there cited.
An order may be entered severing the cause of action of Oscar Jacobson from that of Anna Jacobson and Harry Towne.